Per Curiam.
As to Williams, sole appellant, there was ample evidence to support the verdict; and consideration of each of his eleven assignments of error fails to disclose any error of law deemed sufficiently prejudicial to justify the award of a new trial.
The applicable principles of law are well established. No restatement thereof is required, nor would it serve a useful purpose to analyze in greater detail the evidence tending to establish appellant’s guilt.
While the evidence tends to show that the enmity of Fisher and Williams was directed primarily towards Keziah whom they knew and not against Pressley whom they did not know, mistaken identity of the victim is not a defense to the crime of felonious assault. S. v. West, 152 N.C. 832, 68 S.E. 14; S. v. Heller, 231 N.C. 67, 55 S.E. 2d 800.
No error.